Case: 12-7120     Document: 13    Page: 1   Filed: 11/08/2012




           NOTE: This order is nonprecedential.


   Wntteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI ~trnttt

                  STEPHEN F. YONEK,
                    Claimant-Appellant,
                       v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                    Respondent-Appellee.


                          2012-7120


    Appeal from the United States Court of Appeals for
   Veterans Claims in case no. 10-3320, Judge Alan G.
                       Lance, Sr.


                       ON MOTION


                         ORDER
    Upon consideration of the parties' October 17, 2012
joint response,
    IT Is ORDERED THAT:
    (1) The stay is lifted.
    (2) Stephen F. Yonek's brief is due December 3,2012.
Case: 12-7120    Document: 13   Page: 2   Filed: 11/08/2012




 STEPHEN YONEK V. SHINSEKI                             2



                                 FOR THE COURT


                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s26